              Case 8:14-cr-00080-CJC Document 619 Filed 10/06/20 Page 1 of 6 Page ID #:6602
                                                        United States District Court
                                                                AMENDED
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 14-00080-CJC-1

Defendant    Samuel Paul Bain                                               Social Security No. 1           8    1     1
      Paul Bain; Samuel Bain; Kevin White; Daniel
                                                                            (Last 4 digits)
akas: Wright

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         08     05    2020


 COUNSEL                                                              Katherine Corrigan, CJA
                                                                              (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING

                      Conspiracy to Commit Mail and Wire Fraud in violation of 18 U.S.C. § 371 as charged in Count 1 of the
                      Indictment and Mail Fraud in violation of 18 U.S.C. §§ 1341, 2(a) as charged in Count 20 of the
                      Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
          guilty as charged and convicted and ordered that pursuant to the Sentencing Reform Act of 1984, the
                      defendant, Samuel Paul Bain, be committed Counts 1 and 20 of the 33-Count Indictment to the custody
                      of the Bureau of Prisons to be imprisoned for a term of SIXTY (60) MONTHS, which the Court deems
                      the defendant has served in full. This term consists of 60 months on Count 1 and 60 months on Count 20,
                      to be served concurrently. Pursuant to USSG §5G1.3(d), the sentence imposed in this case shall be
                      served concurrently to the undischarged term of imprisonment imposed in U.S. v. Samuel Bain, Docket
                      No. 8:16CR00111-CJC.


It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately.

Pursuant to 18 U.S.C. § 3664(d)(5), defendant is ordered to pay restitution in the total amount of $3,548,985.29 to
victims as set forth in a separate victim list pursuant to the parties’ Stipulation Regarding Restitution, and Order of the
Court which this Court adopts and which reflects the Court’s determination of the amount of restitution due to each
victim (see Exhibit A to the Order, filed under seal). The victim list, which shall be forwarded to the fiscal section of
the clerk’s office, shall remain confidential to protect the privacy interests of the victims.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons’ Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least $100.00 during the period of supervised release, which
shall begin 30 days after the commencement of supervision. Nominal restitution payments are ordered as the Court
finds that the defendant's economic circumstances do not allow for either immediate or future payment of the amount
ordered.
CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 6
              Case 8:14-cr-00080-CJC Document 619 Filed 10/06/20 Page 2 of 6 Page ID #:6603

USA vs.     Samuel Paul Bain                                       Docket No.:   SACR 14-00080-CJC-1


Pursuant to Guideline Section 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he
is unable to pay and not likely to become able to pay any fine.

The defendant shall comply with General Order No. 20-04.

The defendant is herby placed on supervised release for a term of THREE (3) YEARS. This term consists of three (3)
years on each of Counts 1 and 20 to run concurrently under the following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and General Order 20-04, excluding Condition 14 in Section I of that order, but
                 including the conditions of probation and supervised release set forth in Section III of General Order 20-
                 04.

              2. During the period of community supervision, the defendant shall pay the special assessment in
                 accordance with this judgment's orders pertaining to such payment.

              3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

              4. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
                 to one drug test within 15 days of release from custody and at least two periodic drug tests thereafter, not
                 to exceed eight tests per month, as directed by the Probation Officer.

              5. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
                 includes urinalysis, breath, and/or sweat patch testing, as directed by the Probation Officer. The
                 defendant shall abstain from using illicit drugs and alcohol and abusing prescription medications during
                 the period of supervision.

              6. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
                 treatment to the aftercare contractors during the period of community supervision. The defendant shall
                 provide payment and proof of payment as directed by the Probation Officer. If the defendant has no
                 ability to pay, no payment shall be required.

              7. The defendant shall submit his person, property, house, residence, vehicle, papers, computers [as
                 defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices
                 or media, office, or other areas under the defendant’s control, to a search conducted by a United States
                 Probation Officer or law enforcement officer. Failure to submit to a search may be grounds for
                 revocation. The defendant shall warn any other occupants that the premises may be subject to searches
                 pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time
                 and in a reasonable manner upon reasonable suspicion that the defendant has violated a condition of his
                 supervision and that the areas to be searched contain evidence of this violation.

              8. The defendant shall not engage, as whole or partial owner, employee or otherwise, in any business
                 involving loan programs, loan modification programs, telemarketing activities, investment programs or
                 any other business involving the solicitation of funds or cold-calls to customers without the express
                 approval of the Probation Officer prior to engagement in such employment. Further, the defendant shall
                 provide the Probation Officer with access to any and all business records, client lists and other records



CR-104 (docx 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                      Page 2 of 6
              Case 8:14-cr-00080-CJC Document 619 Filed 10/06/20 Page 3 of 6 Page ID #:6604

USA vs.     Samuel Paul Bain                                                Docket No.:     SACR 14-00080-CJC-1

                      pertaining to the operation of any business owned, in whole or in part, by the defendant, as directed by
                      the Probation Officer.

              9. The defendant shall participate in a domestic violence treatment program as approved and directed by
                 the Probation Officer.

              10. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
                  judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial
                  obligation.

              11. The defendant shall perform 240 hours of community service, as directed by the Probation Officer.

On government’s motion, all remaining counts dismissed.

Bond is exonerated.

The Court advised the defendant of his right to appeal.


In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           August 6, 2020
           Date                                                  Cormac J. Carney, U. S. District Judge
It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                 Clerk, U.S. District Court




           August 6, 2020                                 By     /s/ G. Garcia
           Filed Date                                            Deputy Clerk




CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 3 of 6
              Case 8:14-cr-00080-CJC Document 619 Filed 10/06/20 Page 4 of 6 Page ID #:6605

USA vs.     Samuel Paul Bain                                                      Docket No.:     SACR 14-00080-CJC-1




The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons
     crime;                                                                         engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal               any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a              by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                     family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                   review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by             protection of the community or rehabilitation;
     the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                   not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation               other controlled substance, or any paraphernalia related to such
     officer;                                                                       substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation     11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment              being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation              ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                permission of the court;
7.   The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation              specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                           probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by               requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                       from criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                          defendant; and provide the defendant with needed educational or
                                                                                    vocational training, medical care, or other correctional treatment in
                                                                                    the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 6
              Case 8:14-cr-00080-CJC Document 619 Filed 10/06/20 Page 5 of 6 Page ID #:6606

USA vs.     Samuel Paul Bain                                                     Docket No.:     SACR 14-00080-CJC-1


 X The defendant must also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 5 of 6
              Case 8:14-cr-00080-CJC Document 619 Filed 10/06/20 Page 6 of 6 Page ID #:6607

USA vs.     Samuel Paul Bain                                                   Docket No.:        SACR 14-00080-CJC-1


                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 6 of 6
